                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

STACEY R. BRADLEY, JR.,                            )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          ) CIVIL ACT. NO. 3:18-cv-639-ECM
                                                   )               (WO)
SOUTHERN HEALTH PARTNERS, et al.,                  )
                                                   )
            Defendants.                            )


                                           ORDER

        On February 21, 2019, the Magistrate Judge entered a Recommendation (doc.

29) to which no timely objections have been filed. Upon an independent review of the

file and upon consideration of the Recommendation, it is

        ORDERED as follows that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. This case be and is hereby DISMISSED without prejudice for the Plaintiff’s

failure to comply with the orders of this Court.

       A Final Judgment will be entered.

       Done this 22nd day of March, 2019.


                                        /s/Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
